357 P.2d 583 (1960)
Harry A. LANGHAM, Petitioner,
v.
H. G. COCHRAN, Jr., Director Divisions of Corrections, Tallahassee, Florida, Respondent,
Robert R. Raines, Warden, Oklahoma State Penitentiary, Corespondent.
No. A-12941.
Court of Criminal Appeals of Oklahoma.
November 30, 1960.
Harry A. Langham, pro se.
Mac Q. Williamson, Atty. Gen., Owen J. Watts, Asst. Atty. Gen., for respondent Robert R. Raines, Warden, Oklahoma State Penitentiary.
POWELL, Presiding Judge.
Harry A. Langham is a prisoner in the Oklahoma State Penitentiary at McAlester, by reason of a judgment and sentence by the district court of Oklahoma County in case No. 26053, where petitioner herein was there convicted of the crime of larceny of an automobile and on November 30, *584 1959 sentenced to serve five years in the State Penitentiary.
Since incarceration by reason of the above judgment and sentence, according to the allegations of petitioner, one H.G. Cochran, Jr., Director, Division of Corrections, Tallahassee, Florida, has placed with Robert R. Raines, Warden of the Oklahoma State Penitentiary, a fugitive warrant by reason of an alleged escape by petitioner from a Florida road camp on July 8, 1957.
Petitioner alleges that the fugitive warrant is null and void by reason of the State of Florida having previously relinquished jurisdiction of petitioner. He states that he was, after escape from Florida, convicted of a crime at Houston, Texas, and sentenced to serve three years in the Texas State Prison at Huntsville; that the State of Florida filed a detainer and a detainer was filed from another state, which was later dismissed; that the Florida authorities were notified, but took no action to extradite petitioner. He was advised that the Florida authorities did not want him.
The Attorney General has filed a motion to dismiss the petition for mandamus herein, directing the dismissal of the Florida fugitive warrant as being void, and for grounds states:
"1. The judgment and sentence of the district court of Oklahoma, under which the petitioner is incarcerated, is valid and legal and the court had jurisdiction of the person and the subject matter.
"2. This Court has no jurisdiction over H.G. Cochran, Jr., Director, Division of Corrections, Tallahassee, Florida, who filed the detainer or `hold order' against the petitioner."
The motion to dismiss must be sustained, for the reasons urged by the Attorney General. When petitioner has completed his sentence at the Oklahoma State Penitentiary, if he does not agree to waive extradition to Florida, the rights of the Florida authorities may be tested by way of habeas corpus, as limited by the Uniform Extradition Act, 22 O.S. 1951 § 1141.1 et seq.
The petition for writ of mandamus is denied.
NIX and BRETT, JJ., concur.